United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 18, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-30064
                         Summary Calendar


                           MATTIE AMOS,

                                              Plaintiff-Appellant,

                              versus

BLUE CROSS & BLUE SHIELD OF NEW MEXICO, a Division of Health Care
    Service Corporation, a Mutual Legal Reserve Company; DAVID
 DAVEFIEDLER; KATHY GRIFFIN; DEBBIE DIXON; BONNIE MICHALSKI; KEN
   GODBOLD; JIM STREET, doing business as Healthcare Financial
                          Administration,

                                             Defendants-Appellees.


                           MATTIE AMOS,

                                              Plaintiff-Appellant,

                              versus

   KATHY GRIFFIN; DEBBIE DIXON; BONNIE MICHALSKI; KEN GODBOLD,

                                             Defendants-Appellees.
                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                USDC Nos. 01-CV-759 & 02-CV-1222
                       --------------------

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Mattie Amos, a former Medicare provider, appeals the district

court’s dismissal for lack of jurisdiction of her claims arising

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
under the Medicare Act, 42 U.S.C. §§ 1395 et seq.             Amos alleged in

the   district    court   that    the       defendants   committed    fraud   by

intentionally     falsifying     Medicare      records   in   order   to   steal

“millions of dollars” from Amos’s business, P.D.C. Home Health Care

Services.   Amos does not dispute that she has failed to exhaust her

administrative remedies as required by the Medicare Act.                   Under

these circumstances, the district court lacked jurisdiction over

Amos’s complaint.     Heckler v. Ringer, 466 U.S. 602, 605-07 & n.1

(1984); Riley Hosp. & Benevolent Ass’n v. Bowen, 804 F.2d 302, 304

(5th Cir. 1986).

      In light of the fact that federal jurisdiction does not exist,

we pretermit consideration of Amos’s other appellate arguments.

      AFFIRMED.




                                        2